DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 and 09/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“propagation device” in claim 1 is understood as a transmission line probe (0017)
“pulse generator” in claim 1 is understood as any hardware generating pulses (fig 3a “21”)
“frequency generator” in claim 1 is understood as any hardware generating a frequency (fig 2 “16”)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1, 13, 15 are objected to because of the following informalities:  
signal ,ST, in claim 1 line 9 should read signal, ST,
signal ,SR in claim 1 line 10 should read signal, SR,
“impedance of the terminal,” in claim 13 line 17, the claim should end with a period.
The acronym RLG in claim 15 line 2 should be initialized before using the acronym. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 10, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al. (US-20010050629 hereinafter Benway) in view of Eriksson (US PAT 20180094964 hereinafter Eriksson) in view of Edvardsson (US PAT 20090303106 hereinafter Edvardsson A) in view of McEwan (US PAT 5609059 hereinafter McEwan A) in view of McEwan (US PAT 5774091 hereinafter McEwan B).


	Regarding claim 1. A pulsed level gauge for determining a filling level of product in a tank, said level gauge comprising: 
5a frequency generator for generating a Tx frequency signal and a Rx frequency signal (Benway 0056 “The PRF oscillator 83 generates a pulse train at the frequency of the transmitted pulses.”; 0056 “The PRF oscillator 83 generates a pulse train at the frequency of the transmitted pulses. For each input pulse, the pulse delay generator 85 generates an output pulse with a delay that is controlled by its control voltage input. The delayed pulse passes through the receive pulse shaper 87 and is provided to the sampler 88. The sampler 88 samples the reflected pulses from the probe 24”); 
a pulse generator connected to said frequency generator (Benway 0057 “pulse generator 85”; fig 5) and configured to generate 
a transmit signal in the form of a pulse train having a pulse repetition frequency equal to said Tx frequency, and a pulse duration (Benway 0056 “The PRF oscillator 83 generates a pulse train at the frequency of the transmitted pulses.” [pulses have a pulse duration]); 
10a propagation device connected to said pulse generator and configured to direct said microwave transmit signal ,ST, into said tank towards said product and return a microwave return signal ,SR, resulting from a reflection caused by a surface of said product (Benway 0054 “A pulse repetition frequency (PRF) oscillator 83 is connected to a transmit pulse shaper 84 which is in turn connected to the probe 24.” [probe 24 corresponds to a propagation device; further see element 104 in fig 10]; 0077 “The distance to a material level echo 142 can be determined by measuring the time difference T between the reception of the top of probe echo 140 and the reception of the level echo 142.” [see fig 13]); 
a receiver connected to said propagation device and configured to 15receive the microwave return signal SR reflected from the tank (Benway 0014 “FIG. 3 is a timing diagram illustrating a return signal received by the circuit of FIG. 2”; 0029 “Referring to FIG. 1, a process instrument 20 according to the invention is illustrated. the process instrument 20 uses micropower impulse radar (MIR) in conjunction with equivalent time sampling (ETS) and ultra-wide band (UWB) transceivers for measuring level.”; 0056 “ receive pulse shaper 87”); 
sampling circuitry connected to the receiver and to the frequency generator (Benway 0059 “sampler 88”; fig 5), and configured to sample the received signal with 
(Benway 0033 “The reflected pulses are sampled at controlled intervals. The samples build a time multiplied "picture" of the reflected pulses. A typical picture is illustrated in FIG. 3. ”; 0062 “Guided wave radar (GWR) and through-air radar use time domain reflectometery (TDR) techniques to measure the round trip travel time of an electromagnetic pulse from a transmitter to a material surface and back to the transmitter.”) including 
a fiducial pulse (Benway fig 3 “fiducial”) and 
a surface echo (Benway 0074 “identifying the echo from the material level”); and 
20processing circuitry for determining said filling level based on the (Benway 0033 “microprocessor 32”), 
impedance increasing circuitry (Benway 0075 “The extension 136 is designed to have the same impedance as the feed line 134, so that the transition from the feed line 134 to the extension 136 does not generate any signal reflections.”); and 
25a delay line arranged (Benway 0054 “pulse delay generator 85”) between said receiver and said propagation device, (0069 “The negative pulse 126 immediately following is the multiple reflections of the transmitted pulse between the top of probe and bottom of nozzle impedance mismatches.”).  
Benway does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Eriksson teaches a pulsed radar level gauge system and method wherein a sampling frequency equal to the Rx frequency in order to provide a time expanded tank signal (Eriksson 0034 “The sampling circuitry 12, which is connected to the transceiver 11 and to the frequency generator 10, is configured to sample the reflected signal with a sampling frequency equal to the Rx frequency in order to provide a time expanded tank signal. The time expanded tank signal, also referred to as a time domain reflectometry (TDR) signal, is A/D converted.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to advantageously ensure proper operation for TDR RLG systems (Eriksson 0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eriksson merely teaches that it is well-known to incorporate the particular sampling features.  Since both the Benway and Eriksson disclose similar TDR systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Edvardsson A teaches an impedance matched GWR system and method with an impedance increasing circuitry arranged to ensure that an input impedance of the receiver provides matching to said propagation device such that a detectable portion of the transmit pulse is received by the receiver (Edvardsson A 0018 “impedance matching device arranged to extend along a portion of the probe inside the tank, an extension of the impedance matching device, in a direction perpendicular to the probe, decreasing along the portion of the probe with increasing distance from the probe-transceiver connection, to thereby provide impedance matching between an impedance of the probe-transceiver connection and an impedance of the probe”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to advantageously improve a radar level gauge system using the impedance matched GWR (Edvardsson A 0017).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Edvardsson A merely teaches that it is well-known to incorporate the particular impedance matching.  Since both the previous combination and Edvardsson A disclose similar GWR systems for determining a filling level within a tank, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, McEwan A teaches level sensor based on TDR techniques using 25a delay line arranged between said receiver and said propagation device (McEwan A 4:26 “RC delay circuit in the receive gate path”; fig 5b), said delay line configured to introduce a delay greater than said pulse duration (McEwan A 8:15-16 “The gating pulses are delayed over a range of delays of approximately 5-10 ns from the time the launcher plate 18 emits the transmit impulses. The timing of the gate pulses is controlled by a swept range delay generator 53”; 7:55-60 “In the transmit path 42, the PRF/PRI generator 40 drives a pulse generator 46, which provides a 5 V, 200 ps rise time step-like pulse that is edge-differentiated by a capacitor 48 (C=1 picofarad) into a 200 ps-wide impulse. The impulse at the output of the capacitor 48 is applied to the cable 16 and therefrom to the launcher plate 18”; 8:40-41 “a 200 ps wide pulse is propagated from the launcher plate 18”; 6:43-50 “An important feature of the sensor 10 is that a deliberate reflection is introduced at the launcher plate 18. In this respect, the resistor 20 connected between the launcher plate 18 and the guide wire 14 provides a local impedance discontinuity which causes partial reflection of the EM waves. This reflection is used as a fiducial or reference pulse by the transceiver 12.”; 5:3-6 “FIG. 6 represents the oscilloscope traces of an equivalent time fiducial pulse occurring at a launcher plate forming pad of the sensor of FIGS. 1 through 5, and air/fluid reflection pulses for 1 inch and 8 inches immersion levels”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the level sensor using TDR techniques for gauging the level of fluids within a container of McEwan A and the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to reduce errors that are introduced to the measured signal (McEwan A 6:43-50).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, McEwan A merely teaches that it is well-known to incorporate the particular delay line configuration.  Since both the previous combination and McEwan A disclose similar radar systems for determining a filling level within a tank, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While McEwan A discloses a local impedance discontinuity which results as a reference pulse, the combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, McEwan B an impulse radar system and method configurable for fluid level sensing (abstract) using a delay circuit configuration wherein said time expanded signal includes a transmitted pulse in addition to the fiducial pulse and the surface echo (McEwan B fig 4b; 7:49-51 “ a sample signal 204 is illustrated in FIG. 4B. It includes the initial bump 205, caused by the transmit pulse. An echo 206 is received from the fiducial object 203, and thereafter an echo 207 is received from the object 208 within the field 202 of the radar 200.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the impulse radar system and method of McEwan B and the level sensor using TDR techniques for gauging the level of fluids within a container of McEwan A and the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to reduce clutter in the receive signal (McEwan B Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, McEwan B merely teaches that it is well-known to incorporate the particular delay line configuration.  Since both the previous combination and McEwan B disclose similar radar systems for determining a filling level within a tank, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 2, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The radar level gauge according to claim 1, wherein said impedance increasing circuitry is arranged to ensure that the input impedance of the receiver is at least 2 kOhm, preferably 10 kOhm (McEwan A 10:59-60 “The range delay generator 53 has its first input terminal 139 connected to one end of a resistor 140 (R=4.7 kilohms).”; 4:26 “RC delay circuit in the receive gate path”).

	Regarding claim 3, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The radar level gauge according to claim 1, wherein said delay is at least 10% greater than said pulse duration (McEwan A see claim 1).

	Regarding claim 4, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The radar level gauge according to claim 1, wherein said pulse duration is approximately 1.5 ns or less, and said delay is approximately 1.7 ns or more ([McEwan A claim 1; pulse duration is 200ps with delays of 5-10ns]).

	Regarding claim 6, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The radar level gauge according to claim 1, further comprising signal/power circuitry configured to receive operating power and communicate measurement data (Benway 0061 “The control circuit 30 has the capability of implementing digital communications through the two-wire circuitry 40 and line 42 with remote devices and the outside world. Such communication preferably uses the HART protocol, but could also use fieldbus protocols such as Foundation Fieldbus or Profibus PA.”).

	Regarding claim 7, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The radar level gauge according to claim 1, wherein said pulse duration is in the order of ns, and said Tx frequency is in the order of MHz (Eriksson 0028 “suitable Tx and Rx frequencies are in the range 0.5-10 MHz”; 0029 “The duration of the pulses may be in the order of ns, e.g. around 2 ns or less, in order to enable measurement of the relatively short distance between the gauge 1 and the surface 2.”).

	Regarding claim 10, Benway teaches The radar level gauge according to claim 1, wherein said receiver is 
a first terminal connected to said propagation device (Benway 0010 “A pulse circuit is connected to the probe for generating pulses on the transmission line and receiving reflected pulses returned on the transmission line”; fig 5), 
While Benway discloses differential comparators (fig 8) in the signal processing circuitry, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, McEwan B teaches a differential sampling receiver that is employed to eliminate ringing and other aberrations induced in the receiver by the near proximity of the transmit antenna wherein a second terminal connected to ground potential, a voltage between said first and second terminals forming an input signal to said differential receiver (McEwan B 10:24-25 “The output of the differential amplifier in the receiver is received on line 840 from the circuitry of FIG. 7G.”; 2:26-31 “The-receiver samples these echoes using a differential sampling receiver having a transformerless differential input with high common mode rejection which reduces ground currents coupled from the transmit pulse through the apparatus structure.”; fig 1 [transmit antenna 10 is connected to a terminal of the differential amplifier 37 and another terminal is connected to a ground]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the impulse radar system and method of McEwan B and the level sensor using TDR techniques for gauging the level of fluids within a container of McEwan A and the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to reduce clutter in the receive signal (McEwan B Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, McEwan B merely teaches that it is well-known to incorporate the particular differential receiver.  Since both the previous combination and McEwan B disclose similar radar systems for determining a filling level within a tank, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 12, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The radar level gauge according to claim 1, wherein said receiver is a common mode receiver, having a terminal connected to said propagation device (Benway 0010 “A pulse circuit is connected to the probe for generating pulses on the transmission line and receiving reflected pulses returned on the transmission line”; fig 5).

	Regarding claim 14, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The level gauge according to claim 1, wherein said propagation device is a transmission line probe extending into the tank and into the product (Benway 0062 “A single rod transmission line conductor 104”; fig 10), and wherein 
said reflection is caused by an impedance transition where the transmission line passes the surface (Benway 0069 “The negative pulse 126 immediately following is the multiple reflections of the transmitted pulse between the top of probe and bottom of nozzle impedance mismatches. ”).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al. (US-20010050629 hereinafter Benway) in view of Eriksson (US PAT 20180094964 hereinafter Eriksson) in view of Edvardsson (US PAT 20090303106 hereinafter Edvardsson A) in view of McEwan  (US PAT 5609059 hereinafter McEwan A) in view of McEwan (US PAT 5774091 hereinafter McEwan B) in view of Cox et al. (US PAT 3693435 hereinafter Cox).

	Regarding claim 5, Benway, Eriksson, Edvardsson A, and McEwan B teach The radar level gauge according to claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cox teaches a system and method for obtaining fluid measurements wherein said impedance increasing circuitry includes one or more emitter follower (Cox 4:43-45 “a sensing circuit 27 which comprises a high impedance coupling device 28 such as a cathode or emitter follower which produces an output signal while preventing the capacitor 24 from discharging through the sensing circuit. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the system and method for obtaining fluid measurement of Cox and the impulse radar system and method of McEwan B and the level sensor using TDR techniques for gauging the level of fluids within a container of McEwan A and the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to advantageously prevent signal clutter from circuit elements (Cox 4:40-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cox merely teaches that it is well-known to incorporate the particular emitter follower circuitry.  Since both the previous combination and Cox disclose similar systems for fluid measurement, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al. (US-20010050629 hereinafter Benway) in view of Eriksson (US PAT 20180094964 hereinafter Eriksson) in view of Edvardsson (US PAT 20090303106 hereinafter Edvardsson A) in view of McEwan  (US PAT 5609059 hereinafter McEwan A) in view of McEwan (US PAT 5774091 hereinafter McEwan B) in view of Laletin (US-20030151453).

	Regarding claim 8, Benway, Eriksson, Edvardsson A, and McEwan B teach teach The radar level gauge according to claim 1, wherein said pulse generator is configured to generate pulses with adjustable pulse duration (McEwan A 9:60-65 “if the PRF decreases . . . causing an increase in the range counter gate pulse width, but the number of pulses gated will remain exactly the same since this wider pulse gates a slower PRF.”), and wherein said processing circuitry is configured to determine a width of the transmitted pulse (McEwan A 8:40-41 “a 200 ps wide pulse is propagated”; [claim 1; a pulse width is determined])
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Laletin teaches a pulse width controller in the field of Time Domain Reflectometry (TDR) measurement (0058) using a feedback loop (Laletin 0051 “By virtue of the negative feedback loop operative within the disclosed invention, the duty cycle of the pulse width modulated clock appearing at node D in FIG. 1, is controlled”).

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the pulse width controller system and method of Laletin and the impulse radar system and method of McEwan B and the level sensor using TDR techniques for gauging the level of fluids within a container of McEwan A and the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to advantageously increase system performance (Laletin 0014).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Laletin merely teaches that it is well-known to incorporate the particular feedback loop.  Since both the previous combination and Laletin disclose use for TDR measurements, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 9, Benway, Eriksson, Edvardsson A, McEwan A, McEwan B and Laletin teach The radar level gauge according to claim 8, wherein a setpoint value of said feedback control is determined based on one or several measured environmental parameters (Laletin 0035 “unwanted phase shift within the feedback loop is reduced, allowing the duty cycle controller to operate in a stable condition, free from spurious oscillations that would otherwise severely compromise its ability to create very wide duty cycle ratios over a broad range of operating frequencies. ”).

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al. (US-20010050629 hereinafter Benway) in view of Eriksson (US PAT 20180094964 hereinafter Eriksson) in view of Edvardsson (US PAT 20090303106 hereinafter Edvardsson A) in view of McEwan (US PAT 5609059 hereinafter McEwan A) in view of McEwan (US PAT 5774091 hereinafter McEwan B) in view of Edvardsson (US PAT 20160103006 hereinafter Edvardsson B).

	Regarding claim 11, Benway, Eriksson, Edvardsson A, and McEwan A and McEwan B teach The radar level gauge according to claim 10, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Edvardsson B teaches a FMCW based guided wave radar level gauge wherein the impedance increasing circuitry includes: a first impedance increasing circuit connected to increase an input impedance of the first terminal, and a second impedance increasing circuit connected to increase an input impedance of the second terminal (Edvardsson B 0047 “The electrical feed-through 21 has a first input impedance Z.sub.1 as seen from the probe 9, while the probe 9 has a second input impedance Z.sub.2 as seen from said electrical feed-through. As mentioned above, and as will be explained further below, as a consequence of mechanical and material constraints the difference between the first and second input impedances will be large enough to cause disturbing reflections. For this reason, an impedance matching arrangement 16 is connected between the electrical feed through 21 and the probe 9, to ensure a sufficiently good matching between the first and second input impedance in order to reduce such disturbing reflections. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the guided wave radar level gauge system and method of Edvardsson B and the impulse radar system and method of McEwan B and the level sensor using TDR techniques for gauging the level of fluids within a container of McEwan A and the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to advantageously ensure satisfactory performance by reducing unwanted reflection using the improved impedance arrangement (Edvardsson B 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Edvardsson B merely teaches that it is well-known to incorporate the particular impedance arrangement.  Since both the previous combination and Edvardsson B disclose use for a guided wave radar level gauge, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 13, Benway, Eriksson, Edvardsson A, McEwan A, and McEwan B teach The radar level gauge according to claim 12, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Edvardsson B teaches a FMCW based guided wave radar level gauge wherein the impedance increasing circuitry includes an impedance increasing circuit connected to increase an input impedance of the terminal (Edvardsson B 0039 “The electrical feed-through 21 has a first input impedance Z.sub.1 as seen from the probe 9, while the probe 9 has a second input impedance Z.sub.2 as seen from said electrical feed-through.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the guided wave radar level gauge system and method of Edvardsson B and the impulse radar system and method of McEwan B and the level sensor using TDR techniques for gauging the level of fluids within a container of McEwan A and the impedance matching GWR system and method of Edvardsson A and the pulsed radar level system and method of Eriksson with the TDR system and method of Benway. One would have been motivated to do so in order to advantageously ensure satisfactory performance by reducing unwanted reflection using the improved impedance arrangement (Edvardsson B 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Edvardsson B merely teaches that it is well-known to incorporate the particular impedance arrangement.  Since both the previous combination and Edvardsson B disclose use for a guided wave radar level gauge, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Haynes (US-20040066324) discloses “A guided wave radar measurement instrument comprises a probe defining a guided wave radar transmission line. A pulse circuit is connected to the probe for generating a very fast stream of pulses on the transmission line and receiving reflected pulses returned on the transmission line. (See abstract)”
McEwan (US PAT 5523760) discloses “An ultra-wideband (UWB) receiver utilizes a strobed input line with a sampler connected to an amplifier. In a differential configuration, .+-.UWB inputs are connected to separate antennas or to two halves of a dipole antenna. The two input lines include samplers which are commonly strobed by a gating pulse with a very low duty cycle. In a single ended configuration, only a single strobed input line and sampler is utilized. The samplers integrate, or average, up to 10,000 pulses to achieve high sensitivity and good rejection of uncorrelated signals. (See abstract)”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648      

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648